ORDER OF PUBLIC CENSURE
Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaints of alleged professional misconduct by Robert Louis Marietta, and,
Whereas, Following a full hearing as to such complaints the State Board of Law Examiners found that said Robert Louis Marietta was guilty of three (3) violations of Canon No. 9 and one (1) violation of Canon No. 6 of the Canons of Professional Ethics (198 Kan. xvh), see DR 7-104 (A) (1) and DR 5-105 (B) of the Code of Professional Responsibility (205 Kan. lxxxv), and violation of the provisions of K. S. A. 78-101, and,
Whereas, The State Board of Law Examiners has made a written recommendation to this court that said Robert Louis Marietta be disciplined by “Public Censure” as provided by Rule No. 205 (m) (2), (205Kan. lxh), and,
Whereas, The said Robert Louis Marietta, pursuant to subdivision (n) of Rule No. 205, above, has in writing elected to accept such recommended discipline and to pay the costs of the proceeding, and,
Whereas, Upon consideration of the record and being fully advised in the premises, the court accepts the recommendation of the State Board of Law Examiners.
It is, therefore by the court Considered, Ordered and Adjudged that the said Robert Louis Marietta be, and he is hereby Censured by this court and that he pay the costs of the proceeding. It is further ordered that this Order of Public Censure be published in the official Kansas Reports.
By order of the court, dated this 12th day of December, 1970.